TEEA~TORNEY                   GENERAL
                     OF    I’EXAS




                  January 9, 1961


Honorable George Gray       Opinion No. ww-$0
County Attorney
County of Ector             Re:     The effect of the appoint-
Room 201                            ment of a purchasing agent
Ector (County Courthouse            for a county over 73,000
Odessa, Texas                       population as to (a) The
                                    continued necessity of hav-
                                    ing the County Judge approve
                                    purchases (b) Purchases by
                                    the sheriff of food and medi-
                                    cine for county prisoners,
                                    (c) Purchases of food, cloth-
                                    ing and supplies by the 'oun-
Dear Pk. Gray:                      ty Kelfare authorities.

          You have requested an opinion on the following
questions which arise as a result of the recent appoint-
ment of a ,County Purchasing Agent for Ector County pursuant
to the permissive language of Article 1580, Vernon's CIvi.1
Statutes as amended by Acts, 56th Legislature, Regular
Session, 1959, Chapter 418, Page 913.

          What is the effect of such appointment:

               1. As to the continued necessity of
          having the County Judge approve purchases;

               2. As to    the purchasing duties of the
          County Sheriff   pursuant to the provisions of
          Articles 1040,   1045, and 1047, Code of Crimi-
          nal Procedure;   and,

               3. As to the purchases of food, cloth-
          ing and medical supplies heretofore made by
          the County ?Jelfare Department?

          1. The language of Section 1 (b), Article 1580,
states in part, as you pointed out, '. . . All purchases
made by such Agent shall be paid for by warrants drawn by
the County Auditor on the County Treasurer of such county
as in the manner now provided by law."
JIonorable George Gray, Page 2 (Ww--980)


          Article 1661, Vernon's Civil S;:.atutes,sets
forth the requisites of approval for claims, bills and
axounts against the county which are submitted to the
Jaunty Auditor. It states:

                "lie shall not audit or approve any
          such claim unless it has been contracted
          as provided by law, nor any account for the
          purchase of supplies or materials for the
          use of said county or any of its officers,
          unless, in addition to other requirements
          of law, there is attached thereto a requisi-
          tion signed by the officer ordering same and
          approved by the county judge." (I%nphasis
          ours)

          Neither the ianguage of Article 1580 above quoted,
nor any other provision of Article 1580 indicates that the
Legislature intended, by the passage of the 1959 Amendment,
to eliminate the requirement, set forth in Article 1661,
that claims, bills and accounts be approved by the 'County
Judge. As there is no ascertainable conflict between the
provisions, it is our opinion that the County Judge must
continue to approve all claims, bills and ac'zounts present-
ed to the County Auditor for payment by warrant drawn on
the County Treasurer.  Indeed, from a fair reading of the
statutes in point, it is apparent that the Legislature in-
tended that the two statutes work in conjunction with one
another.

          It is, therefore, the opinion of this office that
the County Judge must continue to approve claims, bills and
accounts including those arising from purchases made by the
County Purchasing Agent. Articles 1580, 1661, :1ernon's
Civil Statutes.

          2. The answer to your second question may be
found in Opinion No. V-1188 rendered June 13, 1951, by this
office. This opinion, in turn, was grounded on a 1933
opinion to Honorable J. L. Crosthwait, County Auditor of
Dallas County. The substance of these two opinions reflects
the well-established rule that where a general statute is en-
acted which is in apparent conflict with a specific statute
speaking on the same subject matter, the specific statute
will control and will not be overruled by implication.   Perez
v. Perez, 59 Tex.~ 122; San Antonio & A. P. Ry. Co. v. State,
95 S.W.2d 680; Sam Bassett Lumber Co. v. City of Houston,
198 s.w. 2d 879.
.   .




        Honorable George Gray, Page 3 (w-980)



                 We quote from the 1933 Opinion:

                       'It has been the longstanding
                  policy of the Legislature of this
                  State to commit   the care and mainte-
                  nance of prisoners to the sheriff.
                  I do not believe that it was the in-
                  tention of the Legislature to alter
                  this policy by the provisions of
                  Chapter 236, Acts of the Forty-third
                  Legislature.    If such an intention
                  did exist it would have been a re-
                  latively easy thing to have made
                  express provision therefor, both in
                  the caption of the bill and in its
                  text."

                  As the language of Chapter 236, Acts of the
        Forty-third Legislature, above mentioned, closely
        parallels the provisions of Article 1580, we find no in-
        consistency in the determination that it is not the duty
        of the Purchasing Agent of Ector County to perform the
        purchasing duties hitherto expressly assigned to the
        sheriff of said county pursuant to the provisions of Arti-
        cles 1040, 1046, and 1047, Code of Criminal Procedure, as
        amended.

                  3. As regards purchases made by the County
        Welfare Department you are advised that there is no statu-
        tory authority for said purchases being made by the Welfare
        Department itself. Accordingly, there is no conflict
        between statutes which would lead to the conclusion that
        said purchases should be made by anyone other than the
        County Purchasing Agent. Purchases by the County Welfare
        Department would, therefore, not fall within the rule set
        forth above in paragraph 2. Absent a statute specifically
        designating the purchasing duties of the Welfare Department,
        it would appear that the provisions of Article 1580, Ver-
        non's Civil Statutes, will control and said purchases
        should be made by the County Purchasing Agent. Article
        1580, Vernon's Civil Statutes.

                              SUMMARY
                  Where a County Purchasing Agent is
                  appointed pursuant to the provisions
                  of Article 1580, Vernon's Civil
Honorable George Gray, Page 4 (ml-980)



             Statutes, such appointment does not
             eliminate the requirement of Article
             1661, Vernon's Civil Statutes, that
             the County Judge must approve the
             payment of all claims, bills and
             accounts.

             It is not the duty of the County Pur-
             chasing Agent of Ector County to make
             purchases which are specifically de-
             signated to be the duty of the sheriff
             under Articles 1040, 1046, and 1047, Code
             of Criminal Procedure. Attorney General's
             Opinion V-1188.

             Pursuant to the provisions of Article
             1580, Vernon's Civil Statutes, it is
             the duty of the County Purchasing Agent
             to make purchases for the County Welfare
             Department.

                                   Yours very truly,

                                   WILL WILSON
                                   Attorney General of Texas

                                     .4f$&&yG&J‘a
                                   BY
                                        Robert L. Armstrong
                                        :\sslstant


RLA:hmc/mm
APPROVED:

OPINION COMMITTEE
>J. V. Geppert, Chairman

Leon F. Pesek
William E. Allen
ii. Ray Scruggs
Ben M. Harrison

REVIE!IED FOR THE ATTORNEY GENERAL

BY:   Morgan Nesbitt